     Case 3:17-cv-02154-JLS-MDD Document 9 Filed 06/06/19 PageID.136 Page 1 of 4




1    Lisa L. Garcia (lisa.garcia@alston.com)
     California Bar No. 301362
2    ALSTON & BIRD LLP
     333 S. Hope Street
3    Los Angeles, CA 90071
4    Telephone: 213-576-1000
     Facsimile: 213-576-1100
5
     Valarie C. Williams
6    B. Parker Miller
7    Mike H. Shanlever
     James B. Cash
8    1201 West Peachtree Street
9    Atlanta, GA 30309
     Telephone: 404-881-7000
10   Facsimile: 404-881-7777
     Email: valarie.williams@alston.com
11   Email: parker.miller@alston.com
12   Email: mike.shanlever@alston.com
     Email: james.cash@alston.com
13
     Attorneys for Plaintiff CVS Pharmacy, Inc.
14
15
                        IN THE UNITED STATES DISTRICT COURT
16                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
      CVS PHARMACY, INC.,
18                                                    Case No. 17-cv-2154-JLS-MDD
                                  Plaintiff,
19
      v.                                              Judge: Hon. Janis L. Sammartino
20
21    BUMBLE BEE FOODS, LLC,                          NOTICE OF VOLUNTARY
      STARKIST COMPANY, DONGWON                       DISMISSAL
22    INDUSTRIES, CO. LTD., DEL MONTE
      CORPORATION, TRI-UNION
23    SEAFOODS LLC d/b/a CHICKEN OF
      THE SEA INTERNATIONAL, INC.,
24    THAI UNION FROZEN PRODUCTS
      PCL, LION CAPITAL LLP, LION
25    CAPITAL (AMERICAS) INC., and BIG
      CATCH CAYMAN LP aka LION/BIG
26    CATCH CAYMAN LP
27           Defendants.
28

     NOTICE O F VOLUNTARY DISMISSAL               1                    Case No.: 17-cv-2154 JLS (MDD)
     Case 3:17-cv-02154-JLS-MDD Document 9 Filed 06/06/19 PageID.137 Page 2 of 4




1           NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
2    41(a)(1)(A)(ii), Plaintiff CVS Pharmacy, Inc. and Defendants StarKist Co., Dongwon
3    Industries Co., Ltd., and Del Monte Corporation (collectively, the “StarKist Defendants”),
4    by and through their counsel of record, hereby stipulate that the StarKist Defendants are
5    dismissed from these proceedings with prejudice. This dismissal shall not operate as a
6    dismissal of any person or entity named as a defendant or as a co-conspirator in the above-
7    captioned proceedings other than the StarKist Defendants. The parties shall bear their
8    respective fees and costs.
9
      Dated: June 6, 2019
10
11                                                By: /s/ Lisa L. Garcia                 .
12                                                Lisa L. Garcia
                                                  California Bar No. 301362
13                                                ALSTON & BIRD LLP
                                                  333 S. Hope Street
14                                                Los Angeles, CA 90071
15                                                Telephone: 213-576-1000
                                                  Facsimile: 213-576-1100
16                                                Email: lisa.garcia@alston.com
17
                                                  Valarie C. Williams
18                                                B. Parker Miller
                                                  Mike H. Shanlever
19                                                James B. Cash
20                                                1201 West Peachtree Street
                                                  Atlanta, GA 30309
21                                                Telephone: 404-881-7000
                                                  Facsimile: 404-881-7777
22                                                Email: valarie.williams@alston.com
23                                                Email: parker.miller@alston.com
                                                  Email: mike.shanlever@alston.com
24                                                Email: james.cash@alston.com
25
                                                  Attorneys for Plaintiff CVS Pharmacy, Inc.
26
27
28

     NOTICE O F VOLUNTARY DISMISSAL              2                    Case No.: 17-cv-2154 JLS (MDD)
     Case 3:17-cv-02154-JLS-MDD Document 9 Filed 06/06/19 PageID.138 Page 3 of 4




1                                               By: /s/ Niall E. Lynch

2                                               LATHAM & WATKINS LLP
                                                Alfred C. Pfeiffer (CA 120965)
3                                               Christopher S. Yates (CA 161273)
4                                               Belinda S. Lee (CA 199635)
                                                Niall E. Lynch (CA 157959)
5                                               Ashley M. Bauer (CA 231626)
                                                505 Montgomery Street, Suite 2000
6                                               San Francisco, CA 94111-6538
7                                               Telephone: (415) 391-0600
                                                Fax: (415) 395-8095
8                                               Email: Al.Pfeiffer@lw.com
9                                               Email: Chris.Yates@lw.com
                                                Email: Belinda.Lee@lw.com
10                                              Email: Niall.Lynch@lw.com
                                                Email: Ashley.Bauer@lw.com
11
12                                              Counsel for Defendants StarKist Co.
                                                and Dongwon Industries Co., Ltd.
13
14
                                                By: /s/ Barbara T. Sicalides
15
16                                              PEPPER HAMILTON LLP
                                                Barbara T. Sicalides (PA 57535)
17                                              Barak A. Bassman (PA 85626)
                                                Megan Morley (PA 321706)
18                                              Benjamin J. Eichel (PA 307078)
19                                              Alexander L. Harris (PA 311382)
                                                300 Two Logan Square
20                                              Eighteenth & Arch Streets
21                                              Philadelphia, Pennsylvania 19103-
                                                2799
22                                              Tel: (215) 981-4000
                                                Fax: (215) 981-4750
23                                              Email: sicalidesb@pepperlaw.com
24                                              Email: bassmanb@pepperlaw.com
                                                Email: morleym@pepperlaw.com
25                                              Email: eichelb@pepperlaw.com
                                                Email: harrisa@pepperlaw.com
26
27                                              Counsel for Defendant Del Monte
28                                              Corporation


     NOTICE O F VOLUNTARY DISMISSAL         3                    Case No.: 17-cv-2154 JLS (MDD)
     Case 3:17-cv-02154-JLS-MDD Document 9 Filed 06/06/19 PageID.139 Page 4 of 4




1                                     SIGNATURE ATTESTATION
2           Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby certify
3    that authorization for filing this document has been obtained from each of the other
4    signatories shown above, and that all signatories have authorized placement of their
5    electronic signature on this document.
6
7                                     CERTIFICATE OF SERVICE
8           I certify that on June 6, 2019 I caused the foregoing document to be filed with the
9    Clerk of the Court for the United States District Court, Southern District of California, by
10   using the Court’s CM/ECF System, which sends notifications of such filings to all counsel
11   of record.
12
13                                            /s/ Lisa L. Garcia
                                              Lisa L. Garcia
14
15                                            Attorney for Plaintiff CVS Pharmacy, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE O F VOLUNTARY DISMISSAL                4                   Case No.: 17-cv-2154 JLS (MDD)
